DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“under control of a computer hardware processor configured with specific computer executable instructions, receiving, from a first Internet of Things (IoT) device, a first message at a sub-application communication layer of a protocol stack, the first message indicating a first endpoint, 
wherein the sub-application communication layer is below an application layer of the protocol stack, and wherein the first endpoint corresponds to a destination that communicates with the first IoT device via a gateway device different from the first endpoint; 
determining that the first endpoint is associated with custom processing   in response to determining that the first endpoint is associated with the custom processing logic, causing execution of the custom processing logic,
 wherein the execution of the custom processing logic alters processing behavior that is different than behavior of default processing logic; and 

	Guibene et al. (US 2019/0238662 A1) teaches a device includes a microcontroller and communications logic to identify data to be sent to another device and encapsulate the data in a data link layer frame of a wireless data link layer protocol. The data link layer frame includes a particular field and the particular field encapsulates Internet Protocol (IP) packet data, and the data is encapsulated in the IP packet data. The device further includes a transmitter to send the data to the other device over a one-hop radio link according to a low power wide area (LPWA) protocol, and the data link layer frame is sent in a physical layer frame of the LPWA protocol.
	Rabasa et al. (US 2018/0341502 A1) discloses a system and method for customizing communication processing within a communication platform that includes configuring a service handler, which comprises of at least setting execution code of the service handler; setting an association between the service handler and a communication event of the communication platform; detecting the occurrence of the communication event of a communication facilitated through the communication platform; invoking the service handler in response to the event, which comprises: executing the execution code in a serverless execution environment and generating a service handler response; and augmenting the communication in accordance with the service handler response.

	 

	Claim(s) 2-6 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 7 & 14 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above. 
	Dependent Claim(s) 8-13 & 15-20 depend on Claim(s) 7 & 14 and are allowed based on the same reasoning as mentioned above.  
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 12/20/2021 Applicant Arguments/Remarks, 12/13/2021 Examiner Interview Summary, 10/18/2021 Final Rejection) the Applicant Argument/Remarks and amended independent claims, in respect to Claims(s) 1-20 are deemed persuasive and the 35 U.S.C 103 Rejection of the above-mentioned claims are hereby withdrawn.


3. 	Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457